IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 17, 2008

                                       No. 07-60972                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

ANTHONY HOWARD, also known as Killoid

                                                  Defendant-Appellant.



               Appeal from the United States District Court for the
                  Northern District of Mississippi, Greenville
                            Case No. 4:06-CR-166-1


Before JONES, Chief Judge, and OWEN and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Anthony Howard appeals his jury conviction for four counts of distribution
of crack cocaine in violation of 21 U.S.C. § 841(a). He argues that jury selection
was performed unconstitutionally and that there was insufficient evidence to
support his conviction. Finding no reversible error, we affirm.
       Howard argues that the district court erroneously denied his challenges
for cause to certain jurors, he was forced to use his peremptory challenges, and
those were inadequate to prevent the seating of a biased juror. This series of


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                      No. 07-60972

events boils down to a single cognizable legal claim.1 A district court’s erroneous
refusal to grant a defendant’s challenge for cause justifies reversal only if the
defendant establishes that the jury which actually sat to decide his guilt or
innocence was not impartial. United States v. Wharton, 320 F.3d 526, 535 (5th
Cir. 2003). We review the district court’s rulings on challenges for cause for
manifest abuse of discretion. Id.
       Arguing that the jury was not impartial, Howard points to one juror, John
Carpenter, who stated a belief that his brother and sister used drugs. Howard
argues that Carpenter’s experiences with drugs “color[ed] his ability to be a fair,
indifferent, and impartial juror.” In response to questioning by the court,
Carpenter stated that these experiences would not affect him in this case and
that he could be fair and impartial. Additionally, Howard did not challenge
Carpenter for cause at jury selection. See Beck v. Washington, 369 U.S. 541,
557–58 (1962) (“The fact that petitioner did not challenge for cause any of the
jurors so selected is strong evidence that he was convinced the jurors were not
biased . . . .”). Even if the district court abused its discretion in denying
Howard’s challenges for cause, an impartial jury sat in Howard’s case.
       Howard additionally argues that the jury verdict was against the
overwhelming weight of the evidence and that the evidence is insufficient as a
matter of law to establish guilt beyond a reasonable doubt. This court will not
disturb a jury’s verdict unless the record, viewed in the light most favorable to
the verdict, demonstrates that a rational jury could not have found each of the
elements of the offense beyond a reasonable doubt. U.S. v. Olis, 429 F.3d 540,
542 (5th Cir. 2005).
       Howard asserts that Charles Perkins, a confidential informant who
performed controlled buys from Howard and testified against him, was not

       1
        Howard additionally argues that the size of the jury pool was inadequate to select an
impartial jury.

                                             2
                                No. 07-60972

credible because Perkins admitted to using crack cocaine within several days of
trial, sold marijuana at some point in time, and could not remember being
arrested for possession of crack cocaine.    Although Perkins provided the
principal testimony against Howard, his testimony was corroborated by the
testimony of DEA agents and Mississippi Bureau of Narcotics agents and by
physical evidence, including audio recordings of meetings between Howard and
Perkins, video recording of a meeting between Howard and Perkins, and
Howard’s cell phone records. A reasonable jury could easily have found Howard
guilty beyond a reasonable doubt of all the charged crimes.
      For the foregoing reasons, Howard’s conviction is AFFIRMED.




                                      3